DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15th, 2022 has been entered.  Claims 1-20 are pending in the present application in which claims 1 and 13 are in independent form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montanini et al. (U.S. Pub. 2009/0152733) in view of Blanchard (U.S. Pub. 2005/0042830).
In re claim 1, Montanini discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 605 comprising a first dopant type (P- type) (see paragraph [0084] and fig. 6); a semiconductor layer 613 comprising a second dopant type (N-) (see paragraph [0085] and fig. 6), the semiconductor layer 613 disposed on the substrate base 605 and having an upper surface; a trench 615 etched into the semiconductor layer 613 (see paragraph [0086] and fig. 6); and a doped region 625 (P++) extending from one or more sides of the trench into the semiconductor layer 613; wherein the doped region 625 extends from a bottom surface of the trench 615 in the semiconductor layer 613 and into the substrate base 605 (see paragraphs [0085]-[0087] and fig. 6).

    PNG
    media_image1.png
    644
    795
    media_image1.png
    Greyscale

Montanini is silent to wherein the trench having a depth less than a thickness of the semiconductor layer and wherein the doped region is a diffusion region.
	However, Blanchard discloses in a same field of endeavor, a semiconductor device structure comprising: a semiconductor plug 516 comprising: a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).
	
    PNG
    media_image2.png
    495
    869
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Blanchard into the semiconductor device structure of Montanini in order to enable wherein the trench having a depth less than a thickness of the semiconductor layer and wherein the doped region is a diffusion region in the semiconductor device structure of Montanini to be realized because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region of Blanchard into the semiconductor device structure of Montanini because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  Therefore, it is respectfully submitted that one of ordinary skill in the art may choose the diffusion technique over ion implantation technique or epitaxial grown technique because diffusion creates no damage to the substrate and batch fabrication is also possible to lower the cost and increase throughput.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Thus, in the instant case, Montanini in combination with Blanchard teaches a semiconductor device that appears to be the same to that of the Applicants’ claimed invention, the semiconductor device set forth in a product-by-process claim although the diffused region may be formed by the different processes (i.e., ion implanting dopants at an angle or epitaxial grown into the trench versus forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region).  
In re claim 4, as applied to claim 1 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material, 630 disposed within the trench 615 (see paragraph [0086] and fig. 6 of Montanini).
In re claim 5, as applied to claim 4 above, Montanini in combination with Blanchard discloses wherein the fill material 630 is polysilicon or doped silicon (see paragraph [0064] of Montanini).
In re claim 6, as applied to claim 1 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug has a uniform width (see fig. 6 of Montanini and fig. 4C of Blanchard).
In re claim 7, as applied to claim 6 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug, including the diffusion region, has a width of 2 µm (see paragraph [0059] of Montanini).  Although, Montanini is silent to that the width is ranging from 3 µm – 6 µm, however, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the width of the semiconductor plug to be from about 3 µm – 6 µm because there is no evidence indicating the width of the semiconductor plug is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 8, as applied to claim 1 above, Montanini in combination with Blanchard discloses wherein the one or more sides of the semiconductor plug extend at an angle between 80° and 100° from a surface of the substrate base (see fig. 6 of Montanini).
In re claim 9, as applied to claim 1 above, Montanini in combination with Blanchard are silent to wherein the semiconductor layer has a depth of 5 μm-10 µm.
However, Montanini discloses that the semiconductor layer 613 has a depth (thickness) of about 5 to 20 µm (see paragraph [0055]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Montanini and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor layer in the semiconductor device structure of Montanini to be about 5 μm-10 µm since it is respectfully submitted that there is no evidence indicating that depth of the semiconductor layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 10, as applied to claim 1 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug comprises a first semiconductor plug, further comprising: at least one additional semiconductor plug adjacent the first semiconductor plug so as to form a semiconductor plug assembly, wherein the semiconductor plug assembly comprises the second dopant type (see paragraph [0086] and fig. 1 of Montanini, note that, the adjacent semiconductor plug comprises the second dopant type).
In re claim 12, as applied to claim 1 above, Montanini in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 210/250 disposed on the upper surface of the semiconductor layer (see paragraph [0069] and fig. 2G of Montanini).
In re claim 13, Montanini discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 605 comprising a first dopant type (P- type) (see paragraph [0084] and fig. 6); a semiconductor layer 613 comprising a second dopant type (N- type) (see paragraph [0085] and fig. 6), the semiconductor layer 613 disposed on the substrate base 605 and having an upper surface (see paragraph [0085] and fig. 6); a trench 615 etched into the semiconductor layer 613, the trench 615 having a depth greater than a thickness of the semiconductor layer 613 (see paragraph [0087] and fig. 6); and a doped region 625 extending from one or more sides of the trench 615 into the semiconductor layer 613; wherein the doped region 625 extends from a bottom surface of the trench 615 and into the substrate base 605 (see paragraph [0086] and fig. 6).
	Montanini is silent to wherein the doped region is a diffusion region.
	However, Blanchard discloses in a same field of endeavor, a semiconductor device structure comprising: a semiconductor plug 516 comprising: a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Blanchard into the semiconductor device structure of Montanini in order to enable a diffusion region to be provided in the semiconductor device structure of Montanini to be realized because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region Blanchard into the semiconductor device structure of Montanini because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  Therefore, it is respectfully submitted that one of ordinary skill in the art may choose the diffusion technique over ion implantation technique or epitaxial grown technique because diffusion creates no damage to the substrate and batch fabrication is also possible to lower the cost and increase throughput.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Thus, in the instant case, Montanini in combination with Blanchard teaches a semiconductor device that appears to be the same to that of the Applicants’ claimed invention, the semiconductor device set forth in a product-by-process claim although the diffused region may be formed by the different processes (i.e., ion implanting dopants at an angle or epitaxial grown into the trench versus forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  
In re claim 16, as applied to claim 13 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material 630, disposed within the trench, wherein the fill material 630 is polysilicon or doped silicon (see paragraphs [0064], [0086] and fig. 6 of Montanini).
In re claim 17, as applied to claim 13 above, Montanini in combination with Blanchard discloses wherein the one or more sides of the semiconductor plug extend at an angle between 80° and 100° from a surface of the substrate base (see fig. 6 of Montanini) but is silent to wherein the semiconductor layer has a depth of 5 μm-10 μm.
However, Montanini discloses that the semiconductor layer has a depth (thickness) of about 5 to 20 µm (see paragraph [0055]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Montanini and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor in the semiconductor device structure of Montanini to be about 5 μm-10 µm since it is respectfully submitted that there is no evidence indicating that depth of the semiconductor layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 18, as applied to claim 13 above, Montanini in combination with Blanchard discloses wherein the semiconductor plug comprises a first semiconductor plug, further comprising: at least one additional semiconductor plug adjacent the first semiconductor plug so as to form a semiconductor plug assembly, wherein the semiconductor plug assembly comprises the second dopant type (see paragraph [0086] and fig. 6 of Montanini, note that the adjacent semiconductor plug comprises the second dopant type).
In re claim 20, as applied to claim 13 above, Montanini in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 210/250 disposed on the upper surface of the semiconductor layer (see paragraphs [0056], [0069] and fig. 2G of Montanini).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montanini et al. (U.S. Pub. 2009/0152733) in view of Blanchard (U.S. Pub. 2005/0042830), as applied to claims 1 and 13 above, respectively, and further in view of Yang et al. (U.S. Pub. 2015/0061007).
In re claims 2 and 14 as applied to claims 1 and 13 above, respectively, Montanini and Blanchard are silent to wherein the semiconductor plug comprises the first dopant type  further comprising: a first device disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer; and a second device disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug is disposed between the first device and second device and electrically isolates the first device from the second device.
However, Yang discloses in a same field of endeavor, a semiconductor device structure, including, inter-alia, wherein the semiconductor plug comprises the first dopant type further comprising: a first device (1600 on the left side) disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer 900; and a second device (1600 on the right side) disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer 900; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug 1400 is disposed between the first device and second device and electrically isolates the first device from the second device (see paragraphs [0031]-[0034] and figs. 16-17).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Yang into the semiconductor device structure of Montanini in order to enable wherein the semiconductor plug comprises the first dopant type  further comprising: a first device disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer; and a second device disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug is disposed between the first device and second device and electrically isolates the first device from the second device in Montanini to be formed because in doing so a high-voltage super junction device can be obtain (see Abstract of Yang).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montanini et al. (U.S. Pub. 2009/0152733) in view of Blanchard (U.S. Pub. 2005/0042830), as applied to claims 1 and 13 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761).
In re claims 3 and 15 as applied to claims 1 and 13 above, respectively, Montanini in combination with Blanchard discloses wherein the semiconductor plug comprises the second dopant type (see paragraph [0086] of Montanini); the semiconductor layer 613 has a first concentration of the second dopant type (see paragraph [0085] and fig. 6 of Montanini); the semiconductor plug has a second concentration of the second dopant type (see paragraph [0086] and fig. 6 of Montanini).
However, Montanini and Blanchard are silent to wherein the second concentration is greater than the first concentration.
However, Zundel discloses a semiconductor device structure including, inter-alia, a semiconductor plug made of highly doped polysilicon (see paragraph [0050]).
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Montanini reference with the feature as taught by Zundel to enable wherein the semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Montanini to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montanini et al. (U.S. Pub. 2009/0152733) in view of Blanchard (U.S. Pub. 2005/0042830) and Yang et al. (U.S. Pub. 2015/0061007), as applied to claims 2 and 14 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761), all of record.
In re claims 11 and 19, as applied to claims 2 and 14 above, respectively, Montanini discloses wherein the semiconductor plug comprises a first semiconductor plug 630 comprising the first dopant type (see paragraph [0086] and fig. 1 of Montanini) and being formed within a first region, the semiconductor device structure further comprising: a second semiconductor plug comprising the second dopant type (see paragraph [0086] of Montanini), wherein: the semiconductor layer 613 has a first concentration of the second dopant type (see paragraph [0085] and fig. 6 of Montanini), and the second semiconductor plug is formed within a second region, the second region being laterally displaced from the first region (see fig. 6 of Montanini).
However, Montanini is silent to wherein the second semiconductor plug has a second concentration of the second dopant type greater than the first concentration.
However, Zundel discloses a semiconductor device structure including, inter-alia, a semiconductor plug made of highly doped polysilicon (see paragraph [0050]).
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Montanini reference with the feature as taught by Zundel to enable wherein the second semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Montanini to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guitart et al.		U.S. Patent 9,490,372	Nov. 8, 2016.
Matsuura et al.	U.S. Pub. 2009/0224315	Sep. 10, 2009.
Tu et al.		U.S. Patent 7,411,266	Aug. 12, 2008.
Voldman		U.S. Pub. 2007/0181972	Aug. 9, 2007.
Mandelman et al.	U.S. Patent 6,762,447	Jul. 13, 2004.
Bencuya et al.	U.S. Patent 6,696,726	Feb. 24, 2004.
Kinzer et al.		U.S. Patent 6,608,350	Aug. 19, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892